Citation Nr: 0720248	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-40 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder injury with degenerative changes and 
resection of clavicle.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee post-operative internal derangement, prior to March 
12, 2004.

4.  Entitlement to an evaluation in excess of 30 percent for 
left knee post-operative internal derangement, from March 12, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and September 2004 rating decisions 
of the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence demonstrates that the 
veteran's right shoulder disability is manifested by pain, 
weakness, lack of endurance, and fatigability, and limitation 
of motion of abduction to no less than 75 degrees and flexion 
to no less than 90 degrees.

2.  The veteran's left knee arthritis is manifested by pain, 
weakness, and limitation of motion to no less than 0 degrees 
extension and to 90 degrees flexion.

3.  Prior to March 12, 2004, the veteran's left knee internal 
derangement is manifested by slight instability.

4.  From March 12, 2004, the veteran's left knee internal 
derangement is manifested by severe instability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for right shoulder injury with degenerative 
changes and resection of clavicle have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2006).

3.  Prior to March 12, 2004, the criteria for entitlement to 
an evaluation in excess of 10 percent for left knee post-
operative internal derangement have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5257 (2006).

4.  From March 12, 2004, the criteria for entitlement to an 
evaluation in excess of 30 percent for left knee post-
operative internal derangement have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of December 2003, August 2004, and March 2007 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and requested that 
he submit any evidence in his possession pertaining to the 
claims.  The March 2007 letter also informed the veteran of 
the law pertaining to effective dates.


The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The March 2007 notice 
informed the veteran of the type of evidence necessary to 
achieve a higher evaluation.  Moreover, although the March 
2007 notice did not set forth the relevant diagnostic codes 
(DC) for the disabilities at issue, this is found to be 
harmless error.  Indeed, September 2004 and February 2005 
statements of the case included such information, and 
included a description of the rating formula for all possible 
schedular ratings under those diagnostic codes.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran as he has been fully informed of what 
type of evidence is needed to achieve higher schedular 
evaluations for the service-connected disabilities on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby. The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).


When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

I.  Right Shoulder

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected right shoulder 
disability.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his service-
connected right shoulder disability, on November 6, 2003.  
Therefore, the rating period for consideration on appeal 
begins November 6, 2002, one year prior to the date of 
receipt of the claim upon which the May 2004 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).

The veteran, who is right-handed, is currently assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (impairment of the clavicle or scalpula).  However, a 
higher evaluation is not available under such code as, 20 
percent evaluation is the maximum schedular evaluation 
assignable under Diagnostic Code 5203.

The Board has also considered any other potentially 
applicable diagnostic codes.  However, the Board also finds 
that a higher evaluation is not warranted under Diagnostic 
Code 5202 (pertaining to impairment of the humerus) as there 
is no evidence that there is an impairment of the veteran's 
shoulder exhibited by loss of head (flail shoulder), nonunion 
(the false flail joint), a fibrous union, malunion of the 
humerus with marked deformity, or  recurrent dislocation at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movement, 

Additionally, inasmuch as the competent clinical evidence of 
record establishes that the right shoulder joint is not 
anklyosed, a higher rating is not warranted under Diagnostic 
Code 5200 (pertaining to ankylosis of the scapulohumeral 
articulation).

As the record does demonstrate that the veteran's right 
shoulder displays limited range of motion, Diagnostic Code 
5201 is available for application.  However, a higher rating 
is not available to the veteran under this Diagnostic Code, 
as the evidence of record does not show that the veteran's 
right arm is limited in motion to midway between the side and 
shoulder level.  In this regard, on VA examination in 
December 2003, the veteran had right shoulder flexion to 110 
degrees and could abduct his right arm to 110 degrees, each 
with pain.  Additionally, on private examination in February 
2004, the examiner could abduct and flex his right arm to 90 
degrees.  Likewise, on VA examination in April 2005, the 
veteran had right shoulder flexion to 90 degrees and could 
abduct his right arm to 75 degrees, with pain. The Board 
notes that these findings are well past the level of arm 
motion limitation necessary for a 30 percent evaluation.

The Board observes that the December 2003, February 2004, and 
April 2005 examinations established that the veteran 
experienced pain, fatigue, weakness, and lack of endurance 
and fatigability, and that his right shoulder range of motion 
was additionally limited by such.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§ § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that a 20 percent evaluation under 
Diagnostic Codes 5201 more nearly contemplates the 
demonstrated painful motion, weakness, and associated 
functional loss.  Further, although pain causes additional 
limitation of motion, the competent evidence of record does 
not demonstrate that such additional functional impairment is 
comparable to the criteria for a rating in excess of 20 
percent under any applicable Diagnostic Code based on 
limitation of motion.

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 20 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's service-
connected right shoulder disability.

II. Left Knee

A.  Arthritis

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left knee 
arthritis.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his service-
connected left knee arthritis on November 6, 2003.  
Therefore, the rating period for consideration on appeal 
begins November 6, 2002, one year prior to the date of 
receipt of the claim upon which the November 2004 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).

The veteran's service-connected left knee osteoarthritis is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).  (limitation of flexion 
of the leg), a noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.  

The record reflects that on examination in December 2003, the 
examiner reported that the veteran could flex his left knee 
to 90 degrees, with pain.  Additionally, on examination in 
February 2004, the examiner reported that the veteran could 
flex his left knee to 125 degrees.  Further, on VA 
examination in September 2004, the examiner reported that the 
veteran could flex his left knee to 100 degrees.  

In weighing the clinical evidence of record, the Board 
concludes that such findings, which are well in excess of the 
criteria for even a noncompensable evaluation, and do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Code and finds that Diagnostic Code 5261 
(limitation of extension of the leg) is also applicable.  
Under this code, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  However, the evidence shows that on VA 
examinations in December 2003 and September 2004, the 
veteran's left knee extension has consistently been shown to 
be a full, zero degrees.  Such findings correspond to the 
criteria for a noncompensable evaluation and not the criteria 
for a 20 percent evaluation which contemplates extension 
limited to 15 degrees.  Therefore, the Board concludes that 
the veteran is not entitled to a higher evaluation under 
Diagnostic Code 5261.

The evidence of record also does not demonstrate that the 
veteran suffers from ankylosis (i.e., complete bony fixation) 
of the right knee, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence 
of semilunar cartilage, as contemplated by DC 5259, 
impairment of the tibia and fibula, as contemplated by DC 
5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain and weakness.  The Board recognizes that 
on VA examination in December 2003, the examiner reported the 
veteran's daily activities were limited due to pain in the 
knee and that he had difficulty walking due to weakness and 
pain.  However, the Board finds, that the above indicated 
additional functional impairment due to weakness and pain, 
including on use, is already contemplated in the current 10 
percent disability evaluation assigned.  Further, there has 
been no demonstration by competent clinical evidence of 
record that the additional functional impairment due to 
weakness and pain, including on use, is comparable to the 
criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture.  An evaluation in excess of 
that amount is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Instability

The veteran asserts that an increased evaluation is warranted 
for his left knee post-operative internal derangement. At the 
outset, the Board notes that the veteran filed his claim for 
an increased evaluation for his service-connected left knee 
internal derangement on November 6, 2003.  Therefore, the 
rating period for consideration on appeal begins November 6, 
2002, one year prior to the date of receipt of the claim upon 
which the November 2004 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

The record reflects that during the period on appeal, the RO 
has assigned multiple evaluations for the veteran's left knee 
post-operative internal derangement.  The record reflects 
that prior to March 12, 2004, the RO assigned the veteran's 
left knee instability a 10 percent evaluation.  Subsequently, 
a 30 percent evaluation was assigned from March 12, 2004.  
Therefore, the analysis below will address each of the 
periods.



1.  Prior to March 12, 2004

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for his disability.  The next 
highest evaluation of 20 percent disabling is available for 
moderate recurrent subluxation or lateral instability of the 
knee.  However, the Board finds that the evidence of record 
does not demonstrate that the veteran is entitled to such 
evaluation for this period.  In this regard, although the 
veteran reported experiencing left knee instability, a 
November 2003 treatment record reflects that the examiner 
indicated that such instability was slight.  Likewise on VA 
examination in December 2003, the examiner reported that the 
veteran had slight recurrent subluxation of the left knee.  
Therefore, based on the above medical findings, the Board 
concludes that in the absence of any other evidence of record 
that indicates greater than slight instability of the left 
knee, a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  Additionally, the Board notes that 
although the evidence of record demonstrates that the veteran 
uses a brace on his knee, there is no indication that he has 
any impairment of the tibia and fibula.  Hence, a rating 
under Diagnostic Code 5262 based merely on the use of a brace 
would be inappropriate.

Finally, as Diagnostic Code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture for the period prior to 
March 12, 2004.  An evaluation in excess of that amount is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



2.  From March 12, 2004

The record reflects that the RO has assigned the veteran's 
left knee internal derangement a 30 percent evaluation from 
March 12, 2004.  Such evaluation represents the maximum 
schedular evaluation assignable under Diagnostic Code 5257.  
Therefore, the veteran is not entitled to an evaluation in 
excess of 30 percent for his left knee internal derangement 
from March 12, 2004.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right shoulder injury with degenerative changes and resection 
of clavicle is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee post-operative internal derangement, prior to March 12, 
2004, is denied.

Entitlement to an evaluation in excess of 30 percent for left 
knee post-operative internal derangement, from March 12, 
2004, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


